Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 


Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No. 2017/0358838) and further in view of Rowson (Pub No. 2016/0099501).
Regarding claims 1, Huang discloses a communication device, comprising: a display panel (Fig. 8 & Para. 32: a display device) a metal casing, as disclosed in paragraph [0024] (i.e., handheld wireless communication device including a metal housing), an antenna, as disclosed in paragraph [0024] (i.e., an antenna for wireless communication), a tunable capacitor (at 360) connected between the antenna (302) and a sidewall of the metal casing (adjacent to position 358), as exhibited in figure 3 and disclosed in paragraph [0025] (i.e., tunable capacitor at second location 360 will actuate to transform the high impedance point to a second location. Switch 304 (or 354) can also be used to further tune antenna resonant frequency), and a control unit to: determine proximity of a user to the communication device; and adjust the tunable capacitor to control radiation pattern of the antenna based on the determined proximity, as disclosed in paragraph [0025] (i.e., In the configuration of FIG. 3, a user's hand has been detected near location 308, causing a switch to close, or changing of capacitance of tunable capacitor such as DVC 108 in FIG. 1, at or near the location to short the high impedance electrically at the band of interest, transforming it into low impedance location at 358); wherein 
Huang is silent regarding the radiation pattern is towards the side wall when the tunable capacitor has a second capacitance value.
In a similar field of endeavor, Rowson discloses the radiation pattern is towards the side wall when the tunable capacitor has a second capacitance value (Fig. 3a-3d: radiation pattern towards different direction based on the different capacitance value) (Para. 48 & 51: Enable bean steering at any direction based on the voltage controlled tunable capacitor) (Note: voltage controlled tunable capacitor have multiple capacitance value) & (Fig. 8a: radiation patterns-80).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the antenna beam control system of Rowson disclosure with the load adaptive tunable antenna, as taught by Huang. Doing so would have resulted in effectively controlling radiating pattern of the antenna based on the tunable element to produce higher efficiency antenna in a wireless system.   
Regarding claims 8, Claim 8 corresponds to claim 1 and is analyzed accordingly.
Regarding claims 3 and 9, Huang discloses everything as applied above (see claims 2 and 8 respectively), in addition, Huang discloses wherein: when the proximity of the user to the communication device is less than a threshold value, the control unit is to adjust the tunable capacitor to a first capacitance value to direct the radiation pattern away from the side wall of the metal casing and towards the display panel, as disclosed in paragraph [0034] (i.e., The processor is configured to monitor performance of the antenna using information received from the sensor and when antenna performance drops below a programmable threshold due to proximity or 
Regarding claims 4 and 10, Huang discloses everything as applied above (see claims 3 and 9 respectively), in addition, Huang discloses wherein: when the proximity of the user to the communication device is not less than the threshold value, the control unit is to adjust the tunable capacitor to a second capacitance value to direct the radiation pattern towards the side wall, and wherein the first capacitance value is less than the second capacitance value, given by normal operation without the presence of a user’s grip and as disclosed in paragraph [0025] (i.e., when the user's hand electrically shorts the slot or high impedance location, the antenna switches to the hand configuration, by sensing the impedance change caused by the user's hand and then electrically shorting the first high impedance location by closing the switch or increasing capacitance at 308 such as with a computer processor signal to allow the current to flow through the closer path to the ground instead of through the hand).
Regarding claims 7 and 11, Huang discloses everything as applied above (see claims 1 and 10 respectively), in addition, Huang discloses wherein the control unit is to: determine proximity of the user to the communication device using a proximity sensor, as disclosed in paragraph [0022] (i.e., monitoring antenna performance using information received from a sensor within the device. The device uses information from sensors that monitor performance related parameters to identify environmental changes that can adversely affect the antenna. Types of sensors include, but are not limited to, touch sensors such as capacitive sensors, impedance measuring sensors or circuits, light proximity sensors, capacity proximity sensors).
Regarding claim 12, Huang discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to: receive proximity data from a grip sensor disposed in a communication device, as disclosed in paragraph [0028] (i.e., antenna load change could be derived by sensor measurement, including a capacitance sensor to sense human body loading of particular location, one or more proximity sensors, and/or an orientation sensor used together with proximity sensors); determine gripping pattern of a user corresponding to a metal casing of the communication device based on the received proximity data, as disclosed in paragraph [0022] (i.e., a large deviation from the matched impedance target (50 ohms typically) will indicate the high impedance point is loaded by human body or other low impedance material (such as the "death grip")) ; and adjust a tunable capacitor connected between an antenna and a side wall of the metal casing to control radiation pattern of the antenna based on the gripping pattern of the user, as disclosed in paragraphs [0025] and [0028] (i.e., a method to eliminate the death grip by changing the high impedance location such that human body load is no longer at the high impedance location, thus improving performance for devices with metal slotted cases) & (a tunable capacitor (at 360) connected between the antenna (302) and a sidewall of the metal casing (adjacent to position 358), as exhibited in figure 3); wherein the radiation pattern is towards the display panel when the tunable capacitor has a first capacitance value [Para. 22 & 32] (i.e. radiation pattern to touchscreen display based on a capacitance value) (Fig. 1: A digital variable capacitor 108).
Huang is silent regarding the radiation pattern is towards the side wall when the tunable capacitor has a second capacitance value.
In a similar field of endeavor, Rowson discloses the radiation pattern is towards the side wall when the tunable capacitor has a second capacitance value (Fig. 3a-3d: radiation pattern 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the antenna beam control system of Rowson disclosure with the load adaptive tunable antenna, as taught by Huang. Doing so would have resulted in effectively controlling radiating pattern of the antenna based on the tunable element to produce higher efficiency antenna in a wireless system.   

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No. 2017/0358838), in view of Rowson (Pub No. 2016/0099501) and further in view of Zheng et al. (United States Patent 9,490,885; hereinafter referred to as Zheng).
Regarding claims 5 and 13, Huang is silent regarding the side wall of the metal casing is to function as radiating plane of the antenna. However, the examiner maintains that it was well known in the art to provide wherein the side wall of the metal casing is to function as radiating plane of the antenna, as taught by Zheng.
In a related art, Zheng discloses the antennae 322, 324, and 326 and the metal housing 310 may be machined or cut from a same piece of metal, or the antennae 322, 324, 326 may be manufactured separately (see column 9 lines 30-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang by specifically providing wherein the side wall of the metal casing is to function as radiating plane of the antenna, as taught by Zheng, for the purpose of using a preferred design technique to render expected results.
Regarding claim 6, Huang discloses everything as applied above (see claim 2), however, Huang fails to disclose wherein the tunable capacitor comprises a capacitance value in a range of lpF to 10 pF. However, the examiner maintains that it was well known in the art to provide wherein the tunable capacitor comprises a capacitance value in a range of lpF to 10 pF, as taught by Zheng.
In a similar field of endeavor Zheng discloses a proximity sensor and antenna system arrangement for metal housing. In addition, Zheng discloses parasitic capacitance 866 between the unified proximity sensor and the metal housing 310 (and other components) is approximately 3 pF. Combined with the effective feed capacitances of 4.2 pF (768a), 1.8 pF (768b), and 0.8 pF (768c), the intrinsic capacitance is approximately 9.8 pF. The intrinsic capacitance tolerance of the capacitance sensor 160 used with the specific embodiment is 30 pF, such that the intrinsic capacitance is well within tolerance (see column 12 lines 55-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang by specifically providing wherein the tunable capacitor comprises a capacitance value in a range of lpF to 10 pF, as taught by Zheng, for the purpose of using preferred to capacitance values thereby utilizing known techniques rendering expected results.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No. 2017/0358838), in view of Rowson (Pub No. 2016/0099501) and further in view of Lynn et al. (Pub No. 20180129355).
Regarding claims 14-15, Huang discloses everything as applied above (see claim 13), in addition, Huang discloses wherein adjusting the tunable capacitor comprises: tuning the tunable 
However, Huang fails to disclose determining when the gripping pattern of the user matches a predetermined pattern and when the gripping pattern of the user does not match the predetermined. The examiner maintains that it was well known in the art to provide determining when the gripping pattern of the user matches a predetermined pattern and when the gripping pattern of the user does not match the predetermined, as taught by Lynn.
In a similar field of endeavor Lynn discloses a touch input detection along device sidewall. In addition, Lynn discloses by detecting the locations and sizes of a multi-touch input and matching it to known patterns, it is determined whether a left or a right hand of a user is holding the device and determined information is utilized to affect a function of the device (see paragraph [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang by specifically providing determining when the gripping pattern of the user matches a predetermined pattern and when the gripping pattern of the user does not match the predetermined, as taught by Lynn, for the purpose of providing anticipated .

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for 

/MD K TALUKDER/Primary Examiner, Art Unit 2648